Case: 08-20808 Document: 00511478521 Page: 1 Date Filed: 05/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 16, 2011
                                     No. 08-20808
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CRAIG BLACKMON,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:08-CV-386


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       In 1999, Craig Blackmon, Texas prisoner # 1373138, pleaded guilty of
indecency with a child by contact. The state trial court placed him on deferred
adjudication community supervision for nine years. In 2006, the trial court
revoked Blackmon’s community supervision, adjudicated his guilt, and sentenced
him to a 20-year term of imprisonment. Blackmon appeals the denial of his 28
U.S.C. § 2254 application challenging that decision. He was granted a certificate


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-20808 Document: 00511478521 Page: 2 Date Filed: 05/16/2011

                                  No. 08-20808

of appealability on his claim that the trial court violated his procedural due
process rights because it revoked his community supervision on the basis of his
girlfriend’s hearsay allegations of assault without giving him an opportunity to
conduct a cross-examination.
      Although Blackmon raised his claim in state court, it was not adjudicated
on its merits, and the respondent has not relied on a state procedural bar.
Accordingly, we apply a de novo standard of review instead of the highly
deferential standard required by the Antiterrorism and Effective Death Penalty
Act. See Henderson v. Cockrell, 333 F.3d 592, 600-01 (5th Cir. 2003).
      The state trial court revoked Blackmon’s community supervision after
finding that he had repeatedly assaulted his girlfriend, had been convicted of
displaying a fictitious motor vehicle inspection certificate, and had failed to pay
fees and a fine required as a condition of his supervision. The respondent argues
that any procedural due process violation with respect to the admission of
hearsay statements made by Blackmon’s girlfriend was harmless because the
state trial court revoked Blackmon’s community supervision based on multiple
valid violations.   In response, Blackmon argues that the state trial court’s
finding that he failed to pay his fees and fine did not provide an adequate basis
for the revocation of his community supervision.
      A single violation of a condition of community supervision is sufficient to
warrant revocation in Texas. Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim.
App. 1980). Thus, a habeas court need not consider a constitutional challenge
to a conviction or violation used to revoke a prisoner’s parole when other valid
violations of parole were found. Spann v. Wainwright, 431 F.2d 482, 482 (5th
Cir. 1970); United States v. Minnitt, 617 F.3d 327, 336 (5th Cir. 2010) (applying
a similar rule in a federal revocation case); see also Williams v. Johnson, 171
F.3d 300, 307-08 (5th Cir. 1999) (noting that this court will not grant habeas
relief unless the error at issue had substantial and injurious effect on the
outcome of the proceeding).

                                        2
    Case: 08-20808 Document: 00511478521 Page: 3 Date Filed: 05/16/2011

                                 No. 08-20808

      Blackmon’s procedural due process claim is relevant only to the trial
court’s determination that he violated the conditions of his community
supervision by assaulting his girlfriend. The trial court’s finding that Blackmon
had been convicted of displaying a fictitious inspection certificate, standing
alone, was sufficient to warrant revocation of his community supervision.
Because the revocation decision is supported by an unchallenged violation, any
error the trial court made in admitting hearsay evidence of the alleged assaults
was harmless. Accordingly, the district court’s judgment denying habeas relief
is AFFIRMED. Blackmon’s motion for the appointment of appellate counsel is
DENIED.




                                       3